Title: From Thomas Jefferson to James Barbour, 31 October 1825
From: Jefferson, Thomas
To: Barbour, James


                        Dear Sir
                        
                            Monticello
                            Oct. 31. 25.
                        
                    I am sure you have found, ere this that the being in a position to bestow offices, is not a very pleasant circumstance and you had before experience enough that the sollicitation of them is not more so. I have therefore made it a general rule not to trouble the government with such sollicitations. yet there are now and then cases which oblige one to disregard rule. I dare say you must well know Doctr James Wallace, of Fauquier C.H. a physician of just eminence, learned, capable, assiduous in business, and an honest & firm republican. he is growing too old for the labors of his profession, and would gladly exchange them for some vocation better suited to his years and taste. he has never informed me of the particular line in which he should prefer to be engaged. but in the variety of services for which the government has occasion, I have no doubt there are some analogous to his qualifications, and wherein I shall have rendered you a service, in suggesting him to your recollection, while you may promote the good of our country, and do what will be acceptable to a worthy & good citizen. in such a case, I pray you to think of him, and in all cases to be assured of my great friendship and respect.
                        Th: Jefferson
                    